Citation Nr: 0615502	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  05-26 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for epilepsy.

2.  Entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service in the Army from May 1952 to 
April 1954.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from June 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas.

In April 2006, a videoconference hearing was held between the 
RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

By a May 9, 2006 letter, the undersigned Veterans Law Judge 
notified the veteran of the grant of an advancement of this 
case on the docket based on a finding of good cause, namely 
the advanced age of the veteran.  38 C.F.R. § 20.900(c).

The issue of entitlement to service connection for hearing 
loss and the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a low back disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's current medical records indicate that his 
last seizure was in 1958.

2.  The veteran does not currently experience epilepsy.


CONCLUSION OF LAW

The veteran does not have any epilepsy that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
service connection claim by correspondence dated in December 
2003, February 2004, and March 2005.  Those documents 
informed the veteran of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  

In those letters, and in the Statement of the Case (SOC), the 
RO informed the veteran about what was needed to establish 
entitlement to service connection for epilepsy.  Therefore, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Even if the veteran was not provided with all of the required 
notice until after the RO had adjudicated the veteran's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA ascertained the unavailability of 
the veteran's service medical records other than the 
separation examination.  While the RO did undertake a search 
for alternative records such as morning reports and daily 
sick reports from the veteran's unit for the pertinent time 
period, none were found.  Private medical records were 
obtained and associated with the claims file.  The veteran 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  The veteran did 
not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The veteran was given more than one 
year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist or notify 
that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, because the claim of 
service connection for epilepsy is being denied, the 
questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.  Proceeding with this matter in its current 
procedural posture would not therefore inure to the veteran's 
prejudice.  

The veteran was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

This is a case in which the veteran's service records are not 
in evidence.  In cases where the veteran's service records 
are unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).

Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  In 
September 1975, the National Personnel Records Center (NPRC) 
reported that there were no service medical records on file 
for the veteran.  The NPRC also performed a search for 
alternative records and daily sick reports and morning 
reports for the veteran's unit; a May 2004 report indicates 
that no such records were found for the veteran.  

In any event, the law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran testified at his April 2006 videoconference 
hearing that he had stopped taking anti-seizure medication 
four or five years after service.  He also testified that he 
had had only one seizure since his separation from service.  
See Hearing Transcript pp. 9-10.

The evidence of record includes private treatment records 
from the veteran's primary care physician at the Conway 
Regional Health System dated between 2001 and 2004.  An 
August 2003 'History and Physical Examination' report states 
that the veteran had not had any loss of consciousness and 
that he did have seizures in early adult life.  The doctor 
noted that the veteran's "last seizure was in 1958."  
Review of the veteran's current medical records reveals that 
he does not currently have a diagnosis of epilepsy.

The post-service medical evidence of record does not show any 
complaints regarding epilepsy or treatment for any seizure 
disorder.  There is also no evidence of any post-service 
diagnosis or treatment for epilepsy or for any seizure 
disorder.  In the absence of proof of a current disease or 
injury, a grant of service connection is not warranted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there 
is no competent evidence of record of any current epilepsy or 
of any seizure disorder, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for epilepsy.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement service 
connection.  As such, the evidence is insufficient to support 
a grant of service connection for epilepsy.  Because the 
preponderance of the evidence is against this service 
connection claim, the benefit-of-the-doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

Service connection for epilepsy is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The determination of whether a veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.  The evidence of record indicates 
that the veteran was exposed to acoustic trauma in service by 
virtue of his duties as a soldier in an artillery company.  
However, no audiometric testing has been done by the VA and 
no opinion as to whether the current hearing loss is 
etiologically linked to the veteran's in-service exposure to 
acoustic trauma has been rendered.

The medical evidence of record is insufficient for the Board 
to render a decision on the etiology of the veteran's claimed 
hearing loss.  The considerations described above require a 
remand for relevant medical records as well as further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In addition, the duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In addition, the veteran is seeking to reopen his claim of 
entitlement to service connection for a low back disorder; 
this claim was last denied in a September 1975 rating 
decision.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information needed to reopen the 
claim and notifying the claimant of the evidence and 
information needed to establish entitlement to the underlying 
claim for the benefit sought by the claimant.  The Court 
further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  

Although notification letters dated in December 2003, 
February 2004, and March 2005, were issued in this matter, 
those letters do not comply with the Kent ruling.  

The evidence of record indicates that the veteran was in 
receipt of Social Security Administration (SSA) disability 
benefits after he injured his back in 1970.  However, 
complete copies of the medical records upon which that 
disability decision was based, as well as any SSA decision 
with the associated List of Exhibits, have not been made part 
of the claims file.  All of these records should be obtained 
and associated with the claims file.

At his April 2006 videoconference hearing, the veteran 
testified that he was employed by the "P" lumbar company 
after completion of his military service.  In accordance with 
the below-specified remand directives, the veteran is 
specifically advised that he should advise the RO/AMC of the 
address of the "P" lumbar company, and authorize the 
release of copies of any and all  medical records generated 
by the company during the veteran's employment. 

The claims are therefore REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC will advise the veteran of 
what evidence would substantiate his 
petition to reopen his claim of 
entitlement to service connection for a 
low back disorder that was last denied in 
a September 1975 Board decision.  

Apart from other requirements applicable 
under the Veterans Claims Assistance Act 
(VCAA), the RO/AMC will comply with the 
Kent ruling, and advise the veteran of 
the evidence and information that is 
necessary to reopen the low back claim 
and the evidence and information that is 
necessary to establish his entitlement to 
the underlying claim for the benefits 
sought by the veteran.  He should also be 
told to provide any evidence in his 
possession pertinent to the low back and 
hearing loss claims.  38 C.F.R. § 3.159 
(2005).

In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefits 
Administration and advise the veteran of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denial(s).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2005).

2.  The RO should contact the Social 
Security Administration (SSA) to obtain 
official documentation of the initial 
claim for benefits by the veteran in 1970 
or 1971, including the List of Exhibits 
associated with any SSA decision, as well 
as copies of all of the medical records 
upon which any decision concerning the 
veteran's original entitlement to 
benefits was based.  All of these records 
are to be associated with the claims 
file.  

3.  The RO should obtain from the veteran 
the names and addresses of all VA, 
government and private physicians and/or 
medical facilities that have provided the 
veteran any treatment for his hearing 
loss and for his low back disorder since 
service, and secure all available 
relevant reports not already of record 
from those sources.  In particular, the 
RO should obtain the records from 
treatment provided after the April 1970 
work-related injury (including employer 
medical records and Workers Compensation 
claim records), and any medical records 
generated by the "P" lumbar company.

4.  All of these records should be 
associated with the claims file.  If 
there are no records, the documentation 
used in making that determination should 
be included in the claims file.  The 
veteran should also be informed of the 
negative results and be given opportunity 
to secure the records.

5.  The veteran should be scheduled for 
an audiometric examination in order to 
determine the extent and severity of all 
current hearing loss.  The audiologist is 
requested to review the pertinent medical 
records, and provide a written opinion as 
to the etiology and onset of the 
veteran's current hearing loss, if any.  
The audiologist is requested to provide 
an opinion as to the medical probability 
that any documented hearing-related 
condition is related to the acoustic 
trauma veteran may have had in service.  
Specifically, the audiologist is 
requested to render an opinion as to 
whether the veteran's defective hearing 
is at least as likely as not to have been 
caused by exposure to noise in service, 
or whether the veteran's hearing loss is 
more likely than not due to some other 
cause.  The opinion should include a 
discussion of the effect and 
significance, if any, of post-service 
noise exposure.  If these matters cannot 
be medically determined without resort to 
mere conjecture, this should be commented 
upon by the audiologist.

6.  The RO should take such additional 
development action(s) as it deems proper 
with respect to the new and material 
evidence claim on appeal, including 
arranging for any and all appropriate VA 
examinations, and following all 
applicable regulations and directives 
implementing the provisions of the VCAA 
delineating VA's duties regarding notice 
and development.  






7.  Upon receipt of any VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.  See 38 C.F.R. § 4.2.  

8.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the veteran's claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the service connection and new and 
material evidence issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

These two claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


